DETAILED ACTION
	Examiner acknowledges preliminary amendments dated 8/14/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17164063, filed on 03/31/2017.
Claim Objections
Claim 5 is objected to because of the following informalities:  
There are typos in line 3 of claim 1 and line 4 of claim 5, the word “indepdendantly” is misspelled. Examiner suggests replacing it with “independently”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mollov et al. (EP3026801 hereinafter Mollov) in view of Hasegawa et al. (6,288,597 hereinafter Hasegawa).
	Regarding claims 1, 5, Ewanchuk teaches a multi-die temperature control device/method that controls the temperature of a multi-die power module comprising plural dies (abstract; para 0014), the multi-die temperature control device receiving an input signal and driving independently the dies of the multi-die power module (para 12, 14), characterized in that the multi-die temperature control device comprises:
	- means for obtaining within one cycle, a signal that is representative of the temperature of one die among the dies of the multi-die power module (para 71),

	- means for comparing the signal that is representative of the temperature of one die to the signal that is representative of the reference temperature (threshold para 73), 
	- means for reducing the duration of the conducting time of the die or reducing the duration of the conducting time of the other dies of the multi-die power module according to the comparison result (para 69, 71).

	However, Mollov does not teach measuring the temperature of one die when the die is not conducting and measuring temperature based on signals that are representative of the equivalent resistor value of the internal gate resistors of all the dies in parallel when the dies are not conducting.
	Hasegawa teaches measuring the temperature of one die when the die is not conducting (col 6 lines 42-48) and measuring temperature based on signals that are representative of the equivalent resistor value of the internal gate resistors of all the dies in parallel when the dies are not conducting (10a, 10b Fig 3; col 6 line 50-59).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to measure temperature based on resistant as taught by Hasegawa for temperature sensing accuracy.  

With respect to claims 3 and 7, Mollov teaches the signal that is representative of the temperature of one die and the signal that is representative of the reference temperature are obtained by providing a current to the gate of the die and to the gates of the dies (para 57, 61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Ewanchuk (E3208586 hereinafter Ewanchuk) method for determining junction temperature of semiconductor power module of plurality parallel dies and switiching between conducting and non-conducting states.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/             Examiner, Art Unit 2855                                                                                                                                                                                           
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855